DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. The applicant argues, the claims argues the claims are in condition for allowance due to amendments.
The examiner respectfully disagrees and has provided 112(b) rejections that are due to amendments or not previously corrected. The examiner has also provided a 103 rejection for the amended claim 15 and previously omitted claim 16 as detailed in this action.

Claim Objections
Claims 1 is objected to because of the following informalities:  The acronym “API” in line 5 on page 3 should be followed by (Application Programming Interface) to describe what the acronym stands for.  Appropriate correction is required.
Claims 1 is objected to because of the following informalities:  The phrase “unique TXLD” in line 1 on page 3 should be amended to “unique file” to be consistent.  Appropriate correction is required.
Claims 1 is objected to because of the following informalities:  The phrase “given” in page 2 should be removed for consistency.  Appropriate correction is required.
Claims 1 is objected to because of the following informalities:  The phrase “file for one or more” in step c should be amended to “file for the one or more”.  Appropriate correction is required.
Claims 1 is objected to because of the following informalities:  The phrase “which update” in step f should be amended to “wherein the”.  Appropriate correction is required.

Claims 14, 17, 19 are objected to because of the following informalities:  The phrase “the control of a buyer” should be amended to “control of a buyer”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The acronym “API” in line 5 on page 3 should be followed by (Application Programming Interface) to describe what the acronym stands for.  Appropriate correction is required.

Claims 18 is objected to because of the following informalities:  The phrase “rendering the generated TXLD file on the target medium” appears to be a typographical error of “rendering on a target medium”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  The acronym “API” in line 5 on page 3 should be followed by (Application Programming Interface) to describe what the acronym stands for.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase " a base TXLD (Custom file that encodes a 3D space) file" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It is not clear what TXLD stands for as an acronym and it is not clear what is meant by custom file. The applicant can overcome the issues with TXLD by specifically removing TXLD and amending the limitation to “a base file”. 
The examiner further notes TXLD should be removed from all claims and replaced with the specific reference to the unique file the base file or removed with regards to a “dedicated editor interface”, as in claims 2, 15, 18, and 21, to provide appropriate antecedent basis. 
Regarding claim 1, the phrase " the TXDL file" in step e renders the claim indefinite because it is unclear if this is intended to the unique file or the base file. As best understood for examination purposes this is the unique file. The applicant can overcome the rejection by amending the claim as appropriate.

Regarding claim 1, the phrase "each specified style" render the claim indefinite because seems
to indicate a plurality of styles have been specified. The applicant can overcome the rejection by
amending the claim to include a specification step or amend the limitation as appropriate to overcome
the rejection. For purposes of interpretation the examiner is interpreting the language as merely each of
a plurality of different styles.

Regarding claim 18, the phrase "said specified style’s TXLD file (each specified style having an associated TXLD file)" render the claim indefinite because it is unclear if the limitations in parenthesis are required. Further the limitations said specified style’s TXLD file refers to a specific style which is not previously selected or indicated. For purposes of interpretation the examiner is interpreting the language as merely each of a plurality of different styles for a plurality of TXLD files.

Regarding claim 18, the phrases “optionally” for steps k and m render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The applicant can overcome the rejection by removing the word optionally and this is the interpretation the examiner has taken for this action.
Regarding claim 18, the phrases “(and content)” for step r renders the claim indefinite because it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention. See MPEP § 2173.05(d). The applicant can overcome the rejection by removing the parenthesis and this is the interpretation the examiner has taken for this action.
Claims 3, 4, 5, 6, 9, 14, 16, 17, 19, 20 are rejected because they depend on a rejected claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2016/0217225)(Hereinafter referred to as Bell) in view of Whyte et al. (“From CAD to virtual reality: modelling approaches, data exchange and interactive 3D building design tools”, 2000.)(Hereinafter referred to as Whyte).


Regarding claim 15, Bell teaches a computer system for providing a 3D interactive presentation of a space virtual tour of a building (FIG. 4 presents an example system for automatically separating, classifying and rendering individual stories of a three-dimensional model of a multi-story structure based on captured image data of the multi-story structure in accordance with various aspects and embodiments described herein. System 400 can include one or more of the features and functionalities of system 200. Repetitive description of like elements employed in respective embodiments of systems described herein is omitted for sake of brevity. Se paragraph [0067]), comprising: 
a central processing unit (With reference to FIG. 15, a suitable environment 1500 for implementing various aspects of the claimed subject matter includes a computer 1502. The computer 1502 includes a processing unit 1504, a system memory 1506, a codec 1505, and a system bus 1508. The system bus 1508 couples system components including, but not limited to, the system memory 1506 to the processing unit 1504. The processing unit 1504 can be any of various available suitable processors. Dual microprocessors and other multiprocessor architectures also can be employed as the processing unit 1504. The system bus 1508 can be any of several types of suitable bus structure(s) including the memory bus or memory controller, a peripheral bus or external bus, and/or a local bus using any variety of available bus architectures including, but not limited to, Industrial Standard Architecture (ISA), Micro-Channel Architecture (MSA), Extended ISA (EISA), Intelligent Drive Electronics (IDE), VESA Local Bus (VLB), Peripheral Component Interconnect (PCI), Card Bus, Universal Serial Bus (USB), Advanced Graphics Port (AGP), Personal Computer Memory Card International Association bus (PCMCIA), Firewire (IEEE 1394), and Small Computer Systems Interface (SCSI). See paragraphs [0102-0103]); 
a graphics processing unit (With reference to FIG. 15, a suitable environment 1500 for implementing various aspects of the claimed subject matter includes a computer 1502. The computer 1502 includes a processing unit 1504, a system memory 1506, a codec 1505, and a system bus 1508. The system bus 1508 couples system components including, but not limited to, the system memory 1506 to the processing unit 1504. The processing unit 1504 can be any of various available suitable processors. Dual microprocessors and other multiprocessor architectures also can be employed as the processing unit 1504. The system bus 1508 can be any of several types of suitable bus structure(s) including the memory bus or memory controller, a peripheral bus or external bus, and/or a local bus using any variety of available bus architectures including, but not limited to, Industrial Standard Architecture (ISA), Micro-Channel Architecture (MSA), Extended ISA (EISA), Intelligent Drive Electronics (IDE), VESA Local Bus (VLB), Peripheral Component Interconnect (PCI), Card Bus, Universal Serial Bus (USB), Advanced Graphics Port (AGP), Personal Computer Memory Card International Association bus (PCMCIA), Firewire (IEEE 1394), and Small Computer Systems Interface (SCSI). See paragraphs [0102-0103]); 
computer-readable memory (With reference to FIG. 15, a suitable environment 1500 for implementing various aspects of the claimed subject matter includes a computer 1502. The computer 1502 includes a processing unit 1504, a system memory 1506, a codec 1505, and a system bus 1508. The system bus 1508 couples system components including, but not limited to, the system memory 1506 to the processing unit 1504. The processing unit 1504 can be any of various available suitable processors. Dual microprocessors and other multiprocessor architectures also can be employed as the processing unit 1504. See paragraph [0102]); 
and computer-readable storage within which is stored a polygon mesh 3-D digital representation of a space (For example, the features can include surfaces of the three-dimensional model, including floors, walls and ceilings. The features can also include geometric components of the three-dimensional model, including but not limited to, polygons, triangles, quads, and/or n-gon, or non-uniform rational basis splines (NURBS), (e.g., wherein the threedimensional model includes a three-dimensional mesh). In another example, the features can include structural components, fixtures, and freestanding objects associated with the three-dimensional model. see paragraph [0027]), 
wherein the computer system being adapted to provide to a user an interactive three- dimensional viewing mode for viewing the 3-D digital representation, wherein the user, by employing controls provided by the viewing mode, is enabled to create the impression of moving through the 3-D representation and of manipulating the digital representations of the one or more objects within the space (In addition to separating the different stories for viewing (e.g., using spatial separation and/or color contrasting techniques described above), interface component 402 can facilitate viewing the three-dimensional representations of the different stories as separated from different perspectives (e.g., in response to user input selection a particular perspective or controlling a virtual camera via which the perspectives are based). In particular, interface component 402 can generate three-dimensional representations of the separated stories from different perspectives (e.g., an orbit perspective, an isometric perspective, an elevation perspective, a floorplan perspective, an interior walking perspective, etc.) to allow for complete viewing and navigating about the stories without occlusion by parts of the other stories. For example, a three-dimensional representation of a story can be viewed from a perspective of a virtual camera positioned at different points outside or inside the three-dimensional representation. Interaction component 404 can also enable a user to select a particular perspective, (e.g., orbit mode, isometric mode, elevation mode, floorplan mode, walking mode) via which to view separated and/or distinguished three-dimensional representations of respective stories of a multi-story structure. SEe paragraph [0085])( With reference back to FIG. 4, multi-story modeling platform 208 can include interaction component 404 to facilitate user interaction and navigation of three-dimensional representations of respective stories of a multi-story structure. For example, interaction component 404 can facilitate receiving user input identifying a story to focus on (e.g., a selected story or active story). For example, interaction component 404 can allow a user to provide input (e.g., via touching the story, clicking on the story with a mouse, stating the name of the story via a verbal command, etc.) indicating a selection of a particular story to view or make active. In response the user input, the interface component 402 can be configured to call out or otherwise distinguish the selected story in one or more of the manners such as the ones discussed above and/or exemplified in FIGS. 5-9. See paragraph [0080])( In an aspect, separation component 214 can adjust the boundaries or borders between areas classified as one story and areas classified as another story to straighten them. This altering can be accomplished by various methods. For example, separation component 214 can repartition the 3D model using data corresponding to boundaries between respective stories along a set of straight lines that are fit to the determined borders between the different stories. Alternately, features of the 3D model may have their associated story reclassified via an energy minimization function that penalizes both the degree of deviation from the original story classification boundary and the degree to which adjacent boundary segments are not parallel. See paragraph [0066]), but is silent to and wherein the system creates a virtual store space not based on the dimensions of a real space by using a dedicated TXLD editor interface.	
Whyte teaches a plurality of methods of creating 3D cad models and then translating them to Virtual reality models (Virtual reality has the potential to improve visualisation of building design and construction, but its implementation in the industry has yet to reach maturity. Present day translation of building data to virtual reality is often unidirectional and unsatisfactory. Three different approaches to the creation of models are identified and described in this paper. Consideration is given to the potential of both advances in computer-aided design and the emerging standards for data exchange to facilitate an integrated use of virtual reality. Commonalities and differences between computer-aided design and virtual reality packages are reviewed, and trials of current system, are described. The trials have been conducted to explore the technical issues related to the integrated use of CAD and virtual environments within the house building sector of the construction industry and to investigate the practical use of the new technology. See Abstract).
Bell and Whyte teach of creating 3D models and Whyte teaches that the 3D models can be directly modeled as the user desires and translated to a virtual reality model, therefore, it would have been obvious to one of ordinary skill in the art to combine the system of Bell with the 3D modeling and Virtual reality creation techniques of Whyte such that the user would have the ability to design and type of structural feature they desire with interaction capabilities.

Regarding claim 16, Bell in view of Whyte teaches The system of claim 51 further providing a virtual shopping experience, wherein the computer system is adapted to provide a user an interactive three-dimensional viewing more for viewing the 3-D digital representation, wherein the user, by employing controls provided by the viewing mode, is enabled to create the impression of moving through the 3-D representation and of manipulating the digital representations of the one or more objects within the space (Whyte; Virtual reality has the potential to improve visualisation of building design and construction, but its implementation in the industry has yet to reach maturity. Present day translation of building data to virtual reality is often unidirectional and unsatisfactory. Three different approaches to the creation of models are identified and described in this paper. Consideration is given to the potential of both advances in computer-aided design and the emerging standards for data exchange to facilitate an integrated use of virtual reality. Commonalities and differences between computer-aided design and virtual reality packages are reviewed, and trials of current system, are described. The trials have been conducted to explore the technical issues related to the integrated use of CAD and virtual environments within the house building sector of the construction industry and to investigate the practical use of the new technology. See Abstract). (Whyte; VR forms a natural medium for building design as it provides 3D visualization, can be manipulated in real-time and can be used collaboratively to explore different stages of the construction process. In the future, it may be possible to generate and print 2D CAD drawings directly from the VR models that are being used for architectural design. However, in order for the use of VR to mature to such a level, the integration of its use with existing technologies such as CAD needs to become the focus of research w39x, and appropriate standards and protocols need to be developed. See page 1, right col. 2nd paragraph)(Whyte; See figure 5) (Bell; In addition to separating the different stories for viewing (e.g., using spatial separation and/or color contrasting techniques described above), interface component 402 can facilitate viewing the three-dimensional representations of the different stories as separated from different perspectives (e.g., in response to user input selection a particular perspective or controlling a virtual camera via which the perspectives are based). In particular, interface component 402 can generate three-dimensional representations of the separated stories from different perspectives (e.g., an orbit perspective, an isometric perspective, an elevation perspective, a floorplan perspective, an interior walking perspective, etc.) to allow for complete viewing and navigating about the stories without occlusion by parts of the other stories. For example, a three-dimensional representation of a story can be viewed from a perspective of a virtual camera positioned at different points outside or inside the three-dimensional representation. Interaction component 404 can also enable a user to select a particular perspective, (e.g., orbit mode, isometric mode, elevation mode, floorplan mode, walking mode) via which to view separated and/or distinguished three-dimensional representations of respective stories of a multi-story structure. SEe paragraph [0085]).
	
Allowable Subject Matter

Claims 1-6, 9, 14, 17-21    would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as the claim objections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Bell et al. (US 2016/0217225)(Hereinafter referred to as Bell)
Regarding claim 1, Bell teaches a 3D virtual navigation and interaction through a virtual multi-story structure (Systems and methods are provided for automatically separating and reconstructing individual stories of a three-dimensional model of a multi-story structure based on captured image data of the multi-story structure. In an aspect, a system is provided that includes an analysis component configured to analyze a three-dimensional model of structure comprising a plurality of stories generated based on captured three-dimensional image data of the structure and identify respective stories of the plurality of stories to which features of a three-dimensional model are associated. The system further includes a separation component configured to separate the respective stories from one another based on the features respectively associated therewith, and an interface component configured to generate a graphical user interface that facilitates viewing the respective stories as separated from one another. See Abstract) (In addition to separating the different stories for viewing (e.g., using spatial separation and/or color contrasting techniques described above), interface component 402 can facilitate viewing the three-dimensional representations of the different stories as separated from different perspectives (e.g., in response to user input selection a particular perspective or controlling a virtual camera via which the perspectives are based). In particular, interface component 402 can generate three-dimensional representations of the separated stories from different perspectives (e.g., an orbit perspective, an isometric perspective, an elevation perspective, a floorplan perspective, an interior walking perspective, etc.) to allow for complete viewing and navigating about the stories without occlusion by parts of the other stories. For example, a three-dimensional representation of a story can be viewed from a perspective of a virtual camera positioned at different points outside or inside the three-dimensional representation. Interaction component 404 can also enable a user to select a particular perspective, (e.g., orbit mode, isometric mode, elevation mode, floorplan mode, walking mode) via which to view separated and/or distinguished three-dimensional representations of respective stories of a multi-story structure. SEe paragraph [0085])( With reference back to FIG. 4, multi-story modeling platform 208 can include interaction component 404 to facilitate user interaction and navigation of three-dimensional representations of respective stories of a multi-story structure. For example, interaction component 404 can facilitate receiving user input identifying a story to focus on (e.g., a selected story or active story). For example, interaction component 404 can allow a user to provide input (e.g., via touching the story, clicking on the story with a mouse, stating the name of the story via a verbal command, etc.) indicating a selection of a particular story to view or make active. In response the user input, the interface component 402 can be configured to call out or otherwise distinguish the selected story in one or more of the manners such as the ones discussed above and/or exemplified in FIGS. 5-9. See paragraph [0080])( In an aspect, separation component 214 can adjust the boundaries or borders between areas classified as one story and areas classified as another story to straighten them. This altering can be accomplished by various methods. For example, separation component 214 can repartition the 3D model using data corresponding to boundaries between respective stories along a set of straight lines that are fit to the determined borders between the different stories. Alternately, features of the 3D model may have their associated story reclassified via an energy minimization function that penalizes both the degree of deviation from the original story classification boundary and the degree to which adjacent boundary segments are not parallel. See paragraph [0066]).
Bell is silent to the limitations “g) creating a unique TXLD file for each specified style for the space; h) updating the unique TXLD file for a given specified style for the target space with selected objects and textures by selecting digital representations for each specified style based on input from an ensemble system,” of claim 1 when read in light of the rest of the limitations in claim 1 and the claims to which claim 1 depends and thus claim 1 contains allowable subject matter.
Claims 2-14 contain allowable subject matter because they depend on a claim containing allowable subject matter.

Bell is silent to the limitations “wherein the computer-readable storage further stores computer-readable files and software that adapts the system to enable the user to: a) view representations of the building at different times of day, in varying seasons, and in varying weather conditions; b) choose between a first-person view and a third-party view of an avatar whose motions are under the control of a buyer; and c) toggle among views of a variety of interior treatment alternatives selected from the group consisting of lighting, wall colors, flooring materials, floor coverings, countertop materials, colors and styles of cabinets, appliance models and styles, window treatments, door treatments, millwork, and furniture.” of claim 17 when read in light of the rest of the limitations in claim 17 and the claims to which claim 17 depends and thus claim 17 contains allowable subject matter.

Regarding claim 18, Bell teaches a 3D virtual navigation and interaction through a virtual multi-story structure (Systems and methods are provided for automatically separating and reconstructing individual stories of a three-dimensional model of a multi-story structure based on captured image data of the multi-story structure. In an aspect, a system is provided that includes an analysis component configured to analyze a three-dimensional model of structure comprising a plurality of stories generated based on captured three-dimensional image data of the structure and identify respective stories of the plurality of stories to which features of a three-dimensional model are associated. The system further includes a separation component configured to separate the respective stories from one another based on the features respectively associated therewith, and an interface component configured to generate a graphical user interface that facilitates viewing the respective stories as separated from one another. See Abstract) (In addition to separating the different stories for viewing (e.g., using spatial separation and/or color contrasting techniques described above), interface component 402 can facilitate viewing the three-dimensional representations of the different stories as separated from different perspectives (e.g., in response to user input selection a particular perspective or controlling a virtual camera via which the perspectives are based). In particular, interface component 402 can generate three-dimensional representations of the separated stories from different perspectives (e.g., an orbit perspective, an isometric perspective, an elevation perspective, a floorplan perspective, an interior walking perspective, etc.) to allow for complete viewing and navigating about the stories without occlusion by parts of the other stories. For example, a three-dimensional representation of a story can be viewed from a perspective of a virtual camera positioned at different points outside or inside the three-dimensional representation. Interaction component 404 can also enable a user to select a particular perspective, (e.g., orbit mode, isometric mode, elevation mode, floorplan mode, walking mode) via which to view separated and/or distinguished three-dimensional representations of respective stories of a multi-story structure. SEe paragraph [0085])( With reference back to FIG. 4, multi-story modeling platform 208 can include interaction component 404 to facilitate user interaction and navigation of three-dimensional representations of respective stories of a multi-story structure. For example, interaction component 404 can facilitate receiving user input identifying a story to focus on (e.g., a selected story or active story). For example, interaction component 404 can allow a user to provide input (e.g., via touching the story, clicking on the story with a mouse, stating the name of the story via a verbal command, etc.) indicating a selection of a particular story to view or make active. In response the user input, the interface component 402 can be configured to call out or otherwise distinguish the selected story in one or more of the manners such as the ones discussed above and/or exemplified in FIGS. 5-9. See paragraph [0080])( In an aspect, separation component 214 can adjust the boundaries or borders between areas classified as one story and areas classified as another story to straighten them. This altering can be accomplished by various methods. For example, separation component 214 can repartition the 3D model using data corresponding to boundaries between respective stories along a set of straight lines that are fit to the determined borders between the different stories. Alternately, features of the 3D model may have their associated story reclassified via an energy minimization function that penalizes both the degree of deviation from the original story classification boundary and the degree to which adjacent boundary segments are not parallel. See paragraph [0066]).
Bell is silent to the limitations “e) creating and updating a new TXLD file unique to each specified style for the target space; f) selecting digital representations for each specified style based on an ensemble recommendation system” of claim 18 when read in light of the rest of the limitations in claim 18 and thus claim 18 contains allowable subject matter.

Claims 19 and 20 contain allowable subject matter because they depend on a claim containing allowable subject matter.

Bell is silent to the limitations “ a) a cloud storage hosting a 3D product library, which contains 3D digital representations of products and textures; b) a database hosting links to all products and textures hosted in the 3D library and links to base TXLD files, wherein each base TXLD file corresponds to a unique space; c) infrastructure to host deep learning classification algorithm to classify and label new products and textures, product selection algorithm to select objects from the 3D digital library, and placement algorithm to place the selected objects in the space; d) a software with Artificial Intelligence component to learn from to avoid mistakes in generating 3-D virtual representations; e) a data acquisition tool to obtain products information and images from catalogs hosted online; f) UV unwrapping software; g) Interface used to render system generated scenes; h) TXLD editor interface; i) Input devices; j) Hardware supporting virtual reality, augmented reality or mixed reality; k) Output devices.” of claim 21 when read in light of the rest of the limitations in claim 21 and the claims to which claim 21 depends and thus claim 21 contains allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611